Ragan, C.
This is an error proceeding to review a decree in equity of the district court of Pierce county.
*3151. We notice only two assignments in the petition in error. The first is that the decree of the court is not sustained by sufficient evidence. We have carefully examined the evidence, and, without setting it or any part of it out here, it must suffice to say that it amply sustains the decree.
2. A second assignment of error is “errors of law occurring at the trial.” Such an assignment as this presents no question to this court for review. (See Fremont, E. & M. V. R. Co. v. Root, 49 Neb., 900, and cases there cited.) The judgment of the district court is
Affirmed."
Harrison, J., not sitting.